Case 2:19-cv-020¢ fT FEDS TATES DISTRICT COURT ® Pave! 5
FOR THE NORTHERN DISTRICT OF TEXAS. ine Veo

TE | ERD Biol.
FILED

ais DEC 36 AML: 03

Hollie Hobelman

Plaintiff 3-19CV-3066¢

Vv.

 

Civil Action No.

Signature Pointe on the Lake, managed by Life C
Defendant

COMPLAINT

 

Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, (ADEA), and the
Americans with Disabilities Act of 1990, (ADA). In this case, including sexual harassment.

Management at Signature Pointe on the Lake, of Dallas, Texas, neglected their duty to protect me from harassment
of a patient family member. I was repeatedly accosted by the patient member all the while telling my superiors,
going up the chain of command. This was met with the administrator, Blake, stating "it is your word against his". He
also stated, "he was not going to transfer the patient or ask the family member not to come back.” He then asked how
I wanted to proceed and I told him I cannot not work here if he was unwilling to protect me. He said OK.

I am asking for $150,000 for lost wages and mental anguish based on fear of continued aggression.

 

 

 

* Attach additional pages as needed.

Date 12/30/2019

 

 

Signature hhceD of @Lalb hy, gn

Print Name Hollie Hobelman

 

Address 828 Auburn Court

City, State, Zip Savannah, TX 76227

Qa AKT
Telephone 992=330-9464- 9128-32307 132aa
Case 3:19-cv-03066-C-BN Document 3 Filed 12/30/19 Page2of3 PagelD 6

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
_ DALLAS DIVISION

NOTICE OF LAWSUIT AND REQUEST FOR
WAIVER OF SERVICE FOR SUMMONS

TO: (A) ___Linsey Smith as
(B) Human Resources of (C) Signature Pointe on the Lake.

A lawsuit has been commenced against you for the entity on whose behalf you are addressed. A
copy of the complaint is attached to this notice. It has been filed in the United States District Court for the
Northern District of Texas, and has been assigned docket number

 

This is not a formal summons or notification from the court, but rather my request that you sign
and return the enclosed waiver of service in order to save the cost of serving you with a judicial summons
and an additional copy of the complaint. The cost of service will be avoided if I receive a signed copy of
the waiver within —_30 days* after the date designated below as the date on which this Notice
and Request is sent. I am enclosing a stamped and addressed envelope (or other means of cost-free return)
for your use. An extra copy of the waiver is also attached for your records.

If you comply with this request and return the signed waiver, it will be filed with the Court and no
summons will be served on you. The action will then proceed as if you had been served on the date the
waiver is filed, except you will not be obligated to answer the complaint before 60 days from the date
designated below as the date on which this notice is sent (or before 90 days from that date if your address
is not in any judicial district of the United States).

If you do not return the signed waiver within the time indicated, I will take appropriate steps to
effect formal service in a manner authorized by the Federal Rules of Civil Procedure and will then, to the
extent authorized by those Rules, ask the court to require you (or the party on whose behalf you are
addressed) to pay the full costs of such service. In that connection, please read the statement concerning
the duty of parties to waive the service of the summons, which is set forth on the bottom of the Waiver of
Service of Summons form.

I affirm that this request is being sent to you on behalf of the plaintiff, this _29th_ day of
___December__, 2019.

 

Signature of Plaintiff's Attorney
or Unrepresented Plaintiff
34 ce ih V9 00 NCR COVER SHEET °° Page 3 of 3 PagelD 7

The JS 44 civil cover sheet and the information contained herein neither replace nor
provided by local rules of court. This form, approved by the Judicial ference of the Seen
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

service of pleadings or other papers
svtemibet mber 1974" is required for the use of the

, except as
Tr oon senna

 

EL (a) PLAINTIFFS
Hollie Hobelman

(b) County of Residence of First Listed Plaintiff Denton
(EXCEPT IN U.S. PLAINTIFF CASES)

(¢) Attomeys (Firm Name, Address, and Telephone Number)

DEFENDANTS
Signature Pointe on the Lake, managed by Life Care Services

  

County of Residence of First Li

 

Attomeys (ifKnown)

 

NOTE: INLAND CONDEMNA’
THE TRACT OF LAND

Buena Vista Lyons, Attomey
1601 Elm Street, Suite 4450, D,

(NUS.

  
  

|
Law

  

GR

ONLY) *
ES, USE THE LOCATION OF |

“pec 30 2019

   

M51 2 DSEF
THE 06 ae ee He

    
     
 

QRURT
EXAS

    

 

I. BASIS OF JURISDICTION (Piace an “X” in One Box Only)

G1 > US. Government
Plaintiff

O2 U.S. Government
Defendant

23 Federal Question

(U.S. Government Not a Party)

04 Diversity

(Indtcate Citizenship of Parties in Item III)

 

II. CITIZENSHIP OF PRINCIPA

ARTIES (Piace an “X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
Citizen of This State 4 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State O 2 OG 2 Incorporated and Principal Place os as
of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation O6 06
Foccign Country

 

 

 

IV. NATURE OF SUIT (Pisce an “x” in One Bax O
Cooma Sroka

 

 

 

 

 

 

Click here for: Nature

 

 

 

 

 

 
 

 

TORPEMUREERNALTY | BANKRUPTCY
C 110 Insurance PERSONAL INJURY PERSONAL INJURY }0 625 Drug Related Seizure {3 422 Appeal 28 USC 158 C1 375 False Ciaims Act
@ 120 Marine C310 Airplane CO 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal G 376 Qui Tan G1 USC
© 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729%a))
C8 140 Negotiable Instrument Liability O 367 Health Care/ CI 400 State Reapportionment
© 150 Recovery of Overpayment [| (1 320 Assault, Libel & Pharmaceutical C3 410 Antitrust
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 430 Banks and Banking
G 151 Medicare Act C3 330 Federal Employers’ Product Liability © 830 Patent 0) 450 Commerce
© 152 Recovery of Defaulted Liability 1) 368 Asbestos Personal 0 835 Patent - Abbreviated (3 460 Deportation
Student Loans CJ 340 Marine Injury Product New Drug Application [1 470 Racketeer Influenced and
(Excludes Veterans) C345 Marine Product Liability G 840 Trademark Corrupt Organizations
G 153 Recovery of Overpayment Liability PERSONAL PROPERTY a 3 480 Consaner Credit
of Veteran's Benefits © 350 Motor Vehicle (J 370 Other Fraud 710 Fair Labor Standards OC 861 HIA (1395ff) 0 490 Cable/Sat TV
© 160 Stockholders’ Suits ©) 355 Motor Vehicle CO 371 Truth in Lending Act O 862 Black Lung (923) CO 850 Securities/Commodities/
0 190 Other Contract Product Liability (0 380 Other Personal © 720 Labor/Management D 863 DIWC/DIWW (405(g)) Exchange
© 195 Contract Product Liability | 360 Other Personal Property eo Relations 0) 864 SSID Title XVI © 890 Other Statutory Actions
C6 196 Franchise Injury © 385 Property Damage 0) 740 Railway Labor Act 0 865 RSI (405(g)) © 891 Agricultural Acts
CG 362 Personal Injury - Product Liability 751 Family and Medical © 893 Environmental Matters
Modical Mal, Leave Act © 895 Freedom of Information
5 : PRISONER PETITIONS 10) 790 Other Labor Litigation Act
(3 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement 1 870 Taxes (U.S. Plaintiff 3 896 Arbitration
CG 220 Foreclosure C6 441 Voting © 463 Alien Detainoe Income Security Act or Defendant) 899 Administrative Procedure
© 230 Rent Lease & Ejectment 9 {1 442 Employment CI 510 Motions to Vacate ©) 871 IRS—Third Party Act/Review or Appeal of
£3 240 Torts t0 Land 0) 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations 530 General 1 950 Constitutionality of
290 All Othor Real Property CG 445 Amer. w/Disabilities - | 535 Death Penalty State Statutes
Employment Other: O 462 Naturalization Application
O 446 Amer. w/Disabilities -] 540 Mandamus & Other [0 465 Other Immigration
Other 550 Civil Rights Actions
1 448 Education 0 555 Prison Condition
© 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “1” in One Box Only)
1 Original 02 Removed from O 3 Remanded from 7 4 Reinstatedor O 5 O 6 Malltidistrict (9 8 Multidistrict
m Proceeding State Court Appellate Court Reopened Traneteared from Litigation - Litigation -
(specify) Transfer Direct File

 

VIL CAUSE OF ACTION

Brief description of al Bis
Harassed at work without protection after the fact.

 

 

 

 

 

 

 

 

VIL REQUESTED IN (3 CHECK IF THISIS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.CvP. 150,000.00 JURY DEMAND: (Yes (No
VIII. RELATED CASE(S) ee nares
trea .
IF ANY fe insiructiony! GR DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
12/30/2019
Y
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
